

Exhibit 10.1


May 22, 2007


Surge Global Energy Inc.
12220 El Camino Real
Suite 410
San Diego, CA 92130 USA
Fax.; 858-704-5011


Attention: Mr. David Perez, Chief Executive Officer end Chairman of the Board


and to


Mr. David Perez
12220 El Camino Real
Suite 410
San Diego, CA 92130 USA
Fax: 858-704-5011



Dear Sirs;


Re:  Agreement to Vote


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by both Surge Global Energy Inc. and David Perez (the
"Securityholders") and in consideration of the entering into by Signet Energy
Inc. ("Signet") of the letter agreement dated May 15, 2007 with Andora Energy
Corporation ("Andora") (the "Letter Agreement") relating to the proposed
combination of the businesses of Andora and Signet (the "Proposed Transaction"),
Signet, Andora and the Securityholders agree as follows:


Unless otherwise defined herein capitalized terms shall have the meanings
ascribed thereto in the Letter Agreement.


1.      Ownership of Shares


Signet and Andora understand that the Securityholders are the beneficial owner,
directly or indirectly or exercise voting control over, of at least the number
of common shares (the "Shares") of Signet, set forth on page 5 hereof.


In addition to the foregoing, the term "Shares" will be deemed to also include
any stock dividend, stock split, recapitalization, reclassification, combination
or exchange of shares of capital stock of Signet on, of, or affecting the
Securityholder's Shares or after the date of this Agreement.


2.      Revocation of Previous Proxies


The Securityholders hereby revoke any and all previous proxies with respect to
the Securityholders' Shares.


3.      Covenants of the Securityholders


The Securityholders covenant and agree with Signet and Andora that, until the
Release Date, as defined below, to the extent the Proposed Transaction is
effected as set forth in the Letter Agreement and provided the board of
directors of Signet have received a written fairness opinion from their
financial advisors indicating that the transaction is fair from a financial
point of view to the shareholders of Signet, the Securityholders shall:
 
1

--------------------------------------------------------------------------------



 

 
(a)
attend (either in person or by proxy) any meeting of the securityholders of
Signet convened for the purposes of considering the Proposed Transaction
(including any adjournments and postponements thereof), and at such meeting,
vote all of the Shares in favour of the Proposed Transaction and all matters
related thereto;




 
(b)
vote against (i) any extraordinary corporate transaction, such as a merger,
rights offering, reorganization, recapitalization, or liquidation involving
Signet other than the Proposed Transaction and any transaction related thereto,
(ii) a sale or transfer of a material amount of assets of Signet or the issuance
of any securities of Signet (other than pursuant to the Signet's incentive share
option plan), or (iii) any action that is reasonably likely to impede, interfere
with, delay, postpone, or adversely affect in any material respect the Proposed
Transaction;




(c)
not sell, transfer, assign, pledge, or otherwise dispose of, or enter into any
agreement or understanding relating to the sale, transfer, assignment or other
disposition of the Shares or permit any affiliate of the Securityholders to do
any of the foregoing;




 
(d)
not exercise any rights of dissent or appraisal in respect of any resolution
approving the Proposed Transaction or any aspect thereof or matter related
thereto, and not to exercise any other securityholder or optionholder rights or
remedies available at common law or pursuant to the Business Corporations Act
(Alberta) or in any manner delay, hinder, prevent, interfere with or challenge
the Proposed Transaction;




(e)
promptly notify Signet upon any of undersigned’s representations or warranties
contained in this Agreement becoming untrue or incorrect in any material respect
prior to the Release Date, and for the purposes of this provision, each
representation and warranty shall be deemed to be given at and as of all times
during such period (irrespective of any language which suggests that it is only
being given as in the date hereof); and




 
(f)
deposit such number of their Shares into escrow on such terms and only to the
extent as may be required by any stock exchange or other regulatory body in
respect to the Proposed Transaction.



For the purposes of this letter agreement (this "Agreement"), "Release Date"
means the earlier of: (i) the time at which the Proposed transaction becomes
effective (the "Effective Time") on the date on which the Proposed Transaction
becomes effective (the “Effective Date"), which is to be no later than August
15, 2007 unless extended by mutual agreement by the parties to this Agreement;
or (ii) the date of the termination of the Letter Agreement or the arrangement
agreement entered into in connection with the Proposed Transaction.


4.      Representations and Warranties of the Securityholders


Each of the Securityholders hereby covenants, represents and warrants to Signet
and Andora that:



(a)
the Securityholder is the legal and beneficial owner of, or exercises control or
direction over, the number of Shares set forth on page 5 hereof, set forth
opposite its name, free and clear of all claims, liens, charges, encumbrances
and security interests; and

 
2

--------------------------------------------------------------------------------



 

(b)
the Securityholder is duly authorized to execute and deliver this Agreement and
this letter is a valid and binding agreement enforceable against the
Securityholder in accordance with its terms, and the consummation by the
Securityholder of the transaction contemplated hereby will not constitute a
material violation or breach of or default under, or conflict with, any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Securityholder will be a party and by which the Securityholder will be
bound at the time of such consummation.



All of the representations and warranties contained in this section 4 shall be
valid and true as if recited and repeated as at the Effective Time of the
Proposed Transaction.


5.      Representations and Warranties of Signet


Each of Signet and Andora hereby represents and warrants to and covenants with
the Securityholders as representations and warranties that will survive
completion of the transactions contemplated hereby, that it is duly authorized
to execute and deliver this Agreement, this Agreement has been duly executed and
delivered by it and, upon acceptance by the Securityholders, this Agreement will
be a valid and binding agreement, enforceable against it in accordance with its
terms and neither the execution of this Agreement nor the consummation by it of
the transactions contemplated hereby will constitute a violation or breach of or
default under, or conflict with, any restriction of any kind or any contract,
commitment, agreement, understanding or arrangement to which it is a party and
by which it is bound. Each of Signet and Andora covenants and agrees that it
shall comply, in all material respects, with the terms and conditions contained
in the Letter Agreement.


6.      Termination


In the event that the Letter Agreement or the arrangement agreement which is to
be executed in connection with the Proposed Transaction is terminated in
accordance with the respective terms thereof, this Agreement shall immediately
terminate. In addition, in the event the terms of this Agreement and/or the
obligations of the Securityholders' hereunder would reasonably be expected to
expose any Securityholder to a claim for a breach of a duty, fiduciary or
otherwise, such Securityholder may terminate this Agreement upon written notice
to the other parties hereto.


7.      Amendment


Except as expressly set forth herein, this Agreement constitutes the entire
agreement between the parties and may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by each of the parties hereto.


8.      Assignment


No party to this Agreement may assign any of its rights or obligations under
this Agreement without the prior written consent of the other parties.


9.      Disclosure


Prior to first public disclosure of the existence and terms and conditions of
this Agreement, neither of the parties hereto shall disclose the existence of
this Agreement or any details hereof, or the possibility of the Proposed
Transaction or any terms or conditions or other information concerning the
Proposed Transaction to any person other than the Securityholder's advisors,
without the prior written consent of the other party hereto, except to the
extent required by law. The existence and terms and conditions of this Agreement
may be disclosed by Signet and Andora in the press release issued in connection
with the execution of the Letter Agreement, and other public disclosure
documents in accordance with applicable securities legislation.
 
3

--------------------------------------------------------------------------------



 
10.      Further Assurances


Subject to the terms and conditions herein, the Securityholders and Signet agree
to use commercially reasonable efforts to take, or cause to be taken, all action
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations, to consummate the transactions contemplated by
this Agreement and the Letter Agreement.


11.       Notice


Any notice, document or other communication required or permitted to be given to
the parties under this Agreement shall be in writing and be either hand
delivered or faxed (with a following letter) as follows:



 
(a)
to the Securityholders at the address and fax number listed on the first page of
this Agreement;




(b)
to Signet:



Signet Energy Inc.
2600, 144-4th Avenue SW
Calgary, AB T2P 3N4


Attention: Executive Chairman and Chief Executive Officer
Fax: (403) 440-1114;



(c)
to Andora:



Andora Energy Corporation
700, 602 12th Avenue SW
Calgary, AB T2R 1J3


Attention: Chief Executive Officer
Fax: (403) 451-1553;


and shall be deemed to be received by the party to whom such notice is given on
the date of delivery or transmission.


12.      Successors


This Agreement will be binding upon, enure to the benefit of and be enforceable
by the Securityholders and their respective successors.


13.      Time of the Essence


Time shall be of the essence of this Agreement.


14.       Applicable Law


This Agreement shall he governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada applicable therein and the courts
of such Province shall have exclusive jurisdiction over any dispute hereunder to
which jurisdiction the parties attorn.
 
4

--------------------------------------------------------------------------------



 
15.      Counterpart Execution


This Agreement may be signed by fax and in counterparts, which, together, shall
be deemed to constitute one valid and binding agreement and delivery of such
counterparts may be effected by means of telecopier.



   
Yours truly,
         
SIGNET ENERGY INC.
         
Per: /s/ C.W. Leigh Cassidy

--------------------------------------------------------------------------------

   
C.W. Leigh Cassidy
Executive Chairman and Chief Executive Officer
               
ANDORA ENERGY CORPORATION
         
Per: /s/ Jason Bednar

--------------------------------------------------------------------------------

   
Name: Jason Bednar
Title: VP Finance & CFO



Acceptance by the Securityholders




The foregoing is hereby accepted as of and with effect from the date first above
written and the undersigned hereby confirms that the undersigned beneficially
owns or exercises control or direction over:


11,350,000 Shares;
       
SURGE GLOBAL ENERGY INC.

--------------------------------------------------------------------------------

   
Name of Securityholder
         
12220 El Camino Real, Suite 410
   
San Diego, CA 92130 USA Fax: 858.704.5011
         
Signatures of authorized signatories on behalf of
   
SURGE GLOBAL ENERGY INC.
         
/s/ David Perez

--------------------------------------------------------------------------------

   
David Perez, Chairman & Director
           
850,000 Shares;
       
/s/ David Perez

--------------------------------------------------------------------------------

   
DAVID PEREZ
         
12220 El Camino Real, Suite 410
   
San Diego, CA 92130 USA Fax: 858.704.5011

 
 
5


